Exhibit 10.4

EXHIBIT A

PARTICIPANTS AS OF JANUARY 1, 2010

UNDER THE EXECUTIVE MANAGEMENT INCENTIVE PLAN

 

Name

  

2010 Title

John V. Faraci    Chairman and Chief Executive Officer Tim S. Nicholls    SVP –
Chief Financial Officer Carol L. Roberts    SVP – Industrial Packaging Maura A.
Smith    SVP – General Counsel & Global Gov’t Relations Thomas G. Kadien    SVP
– Consumer Packaging & IP Asia Mary A. Laschinger    SVP – President xpedx Mark
S. Sutton    SVP – Printing & Communications Papers the Americas Tommy S. Joseph
   SVP – Manufacturing, Technology, EHS&S and Global Sourcing Paul J. Karre   
SVP – Human Resources & Communications Maximo Pacheco    SVP – President IP
Europe, M. East, Africa and Russia C. Cato Ealy    SVP – Corporate Development
John N. Balboni    SVP – Chief Information Officer

 

A-1



--------------------------------------------------------------------------------

Schedule 1

EXECUTIVE MANAGEMENT INCENTIVE PLAN

2010 COMPANY BUSINESS OBJECTIVE AND INTERMEDIATE PERFORMANCE OBJECTIVES

 

Plan Element

  

162(m) Limit Approved by Committee

Company Business Objective:   

•Positive EBITDA Before Special Items

Intermediate Performance Objectives:   

•Same as 2010 Management Incentive Plan objectives

 

S-1